Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-12, and 14-19 are pending in the application.
Response to Amendment
The amendment, filed 11/5/2021 (“Amendment”), is sufficient to overcome the objections to specification and claims, as stated in the Non-Final Rejection, mailed 8/6/2021.
The Amendment has overcome the rejections of claims 4 and 13 under §112(b) by cancelling the claims.
The Amendment fails to overcome the rejections under §101 and §103.  See below.
Response to Arguments
Applicants arguments filed 11/5/2019 have been fully considered. 
Regarding the rejection of claims under §101, the applicant argues that the claims are patent eligible under the “2019 Revised Subject Matter Eligibility Guidance”1 (“PEG”). Specifically, the applicant argues that (1) claim 1 integrates the judicial exception into a practical application by reciting the additional element of “a computing device in a vehicle”, (2) claim 1 is directed to improving the relevant technology of controlling a vehicle for improving vehicle operation and road safety, and thus therefore (3) claim 1 is integrated into a practical application. 
This argument is unpersuasive. As to (1), claim 1 recites “a computing device in a vehicle” at a high level of generality. There are no further details in the claim (or in the specification) indicating that a particularly specialized computing device is required.  The claim merely applies an abstract idea to a general-purpose computer that happens to be in a particular location. Applying an abstract idea to a 
As for (2) and (3), this contains a misreading of PEG2B (now MPEP 2106.05).  Claiming that an improvement exists does not automatically suffice to prove integration of the judicial exception into a practical application. MPEP 2106.05(A)(II) states simply that “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility” (underlining added), not that a claimed improvement necessarily proves patent eligibility. Indeed, further on the same section of the MPEP states: “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” Id. Further, in the list of examples which the courts have not found a sufficient showing of improvement in technology is “Gathering and analyzing information using conventional techniques and displaying the result” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Carrying out an analysis of claim 1, it can been seen that it contains nothing more than the gathering of data of a nearby vehicle using unspecified means, the creation of a “risk profile” using said data (again stated in general terms and undefined), and then “initiating an action at the computing device” (again undefined and which can be considered appending “well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.” In fact, this is nothing more than an equivalent of the words “apply it”, which has been found to be “Mere instructions to apply an exception.” MPEP 2106.05(f).)
The amendment to claim 1, where “the information comprises a maintenance history or a license plate expiration date”, does not remove claim 1 from being overly abstract. First of all, this again is a process which can be carried out in the human mind. License plate expiration dates typically occur in the form of stickers which are placed on the back of a vehicle’s license plate and which are optically visible to a human driver of a following vehicle. See sample of California license plate (NPL-license-plate). A human being could glance at an extremely outdated expired license plate on the car in front and decide that the driver in front was liable to be a risky driver. 
In sum, claim 1 is unpatentable under the PEG. It contains a judicial exception and recites additional elements at a high level of generality. The additional elements fail to sufficiently integrate the judicial exception into a practical application because they amount to nothing more than using a general purpose computer as a tool to implement the judicial exception.
Similar arguments hold for the §101 rejections of claims 10 and 19, which are addressed to “a computing device” and “a computer readable medium.” 
Claim 19 remains additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the described computer readable medium is not limited to non-transitory embodiments.
Regarding the rejection of claim 1, applicant argues that claim 1, as amended, is non-obvious over Horii in view of Hedley. Applicant argues that Hedley does not teach that information of expiration of a license of an identified vehicle is obtained by a computing device in a vehicle to which the identified vehicle is proximate and therefore cannot be used.  
This argument is unpersuasive. Hedley is the secondary reference.  Horii is the main reference for the claim and demonstrates the gathering of data by a computer within the vehicle (Fig. 2, [206],[208],[212]) of information of a nearby vehicle (Fig. 1) and the determination of a risk (prediction In re Keller, 642 F.2d 413, PQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC§ 101

1. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-9, 10-12, 17-18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG). According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and 
Claims 1-3, 8-9, 10-12, 17-18 are directed toward methods and apparatuses and, therefore, fall within one of the four statutory categories of invention. (Claim 19 does not; see explanation below.)
However, claim 1-3, 8-9, 10-12, 17-18, and 19 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
 (a) Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant's independent claims (1. 10. And 19) are directed toward "obtaining information" about a nearby vehicle, "creating a risk profile" about said nearby vehicle, and then maybe or maybe not "initiating an action" at a computing device. Due to the expansively broad nature of the claims, they encompass "mental processes", i.e. could be carried out by a driver looking for a nearby car, then deciding mentally based on the vehicle activity that the car was safe, and then based on that deciding to do nothing. There are no limitations regarding how the information is used to create a risk profile or how the risk profile is used to "initiate an action." Neither is the "initiate an action" further defined.

gathering the data or what the data is, such as looking at a license plate, or identifying a characteristic of the car (vehicle make, model, condition, etc.) but do not add anything that removes the claimed subject matter from "mental processes". For claims 8-9, if the driver is carrying out the mental activity, the "alerting a driver" happens as part of the mental activity.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
• an additional element reflects an improvement in the functioning of a computer, or an
improvement to other technology or technical field;
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant's claims 1-3, 8-9, 10-12, 17-18, and 19 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. Notably, the claims do not provide any limitations regarding a specific application or use, outside of somehow initiating an action at a computing device. There is no improvement in the functioning of a computer. Nor are the limitations implemented in a particular machine or manufacture.
Rather, they are implemented using merely a processor and a communications subsystem. There is no transformation or reduction of a particular article to a different state or thing. Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
• an additional element merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
• an additional element adds insignificant extra-solution activity to the judicial exception; and
• an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant's claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer. In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less "generally link the use ... to a particular technological environment or field of use".
Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
• adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant's claims do not recite additional elements that provide significantly more than the recited judicial exception. The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-3, 8-9, 10-12, 17-18, and 19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.
Claim 19 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as mentioned in the Response to Arguments above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10, 12, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0068156 (Horii) in light of US 2005/003482 (Koljonen).
As for claim 1, Horii teaches a method for evaluating contextual risk profiles at a computing device in a vehicle (Figure 7, Paragraphs [0014][0015]), the method comprising: 
obtaining information about a proximate vehicle ([0014] talks about "recognizing" nearby vehicles; also see "The autonomous driving system 200 uses image data of the neighboring vehicles 106, 108, 110, and 112 to identify physical characteristics of the neighboring vehicles ... "[0020]); 
utilizing the information to create a risk profile for the proximate vehicle (in the example given in [0015] the identification of a nearby vehicle as "a sports car of a particular make, model, and trim. The autonomous driving system may access information indicating that vehicles of that particular make, model, and trim typically drive aggressively, with sudden accelerations and decelerations."); 
and based on the risk profile, initiating an action at computing device (Example given in [0015]: "The autonomous driving system may then predict that the sports car has a likelihood of suddenly decelerating. In response, the autonomous driving system may adopt a defensive driving profile and decide to slow down, increasing the following distance between the autonomous vehicle and the sports car and reducing the likelihood of an accident." See blocks [712] and [714] in Figure 7.)
	Horii does not specifically teach the information comprising a maintenance history or a license plate expiration date. However, Koljonen also teaches: a method for evaluating contextual risk profiles at a computing device in a vehicle, (Fig. 1) the method comprising:
obtaining information about a proximate vehicle (proximate vehicle: a vehicle  passing a patrol vehicle (Fig. 4),[0020]), the information comprising [a] license plate expiration date; ( "More specifically, the scanner 20 is adapted to obtain vehicle registration data encoded in a vehicle registration renewal decal 32 attached to the license tag 30 on the rear of all automobiles. In the preferred embodiment, a microchip is embedded within the vehicle registration renewal decal 32 and is programmed with all relevant registration data pertaining to the automobile and automobile owner." [0020],[0021],[0010],[0011]) 
utilizing the information to create a risk profile for the proximate vehicle; ([0023]) 
and based on the risk profile, initiating an action at the computing device. ([0023] action is activating a display.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have added the information gathering system of Koljonen to the autonomous vehicle control system of Horii. The motivation would be to add a risk factor based on the responsibility of the driver.
As for claim 3, Horii, as modified by Koljonen, teaches wherein the information further comprises one or more of a vehicle make, a vehicle model, emission history, driver information, or a vehicle condition. (Horii: [0020] (make, model, physical characteristics, emissions); load rolling around in back[0016])
As for claim 5, Horii, as modified by Koljonen, teaches wherein the vehicle is an autonomous vehicle, and wherein the action comprises increasing a following distance. (Horii: "The autonomous driving system 200 then makes driving decisions based on the predicted on-road events. For example, the autonomous driving system 200 may slow the autonomous vehicle 102 as to increase the gap between the autonomous vehicle 102 and the neighboring vehicle 110."[0025]).
As for claim 6, Horii, as modified by Koljonen, teaches wherein the vehicle is an autonomous vehicle, and wherein the action comprises changing lanes.  (Horii: "As another example, the autonomous driving system 200 may execute a lane change from lane 104b to lane 104a as to provide a safer distance between the autonomous vehicle 102 and the loose, exposed cargo 114 on the neighboring vehicle 112."[0025])
As for claim 7, Horii, as modified by Koljonen, teaches wherein the vehicle is an autonomous vehicle, and wherein the action comprises allowing the proximate vehicle to pass.  (Horii: "For example, the autonomous driving system 200 may slow the autonomous vehicle 102 as to increase the gap between the autonomous vehicle 102 and the neighboring vehicle 110. This will provide more room to allow the sports car 108 to navigate safely between the autonomous vehicle 102 and the neighboring vehicle 110, should that predicted on-road event transpire."[0025])
As for claim 8, Horii, as modified by Koljonen, teaches wherein the action comprises alerting a driver if the risk profile exceeds a threshold risk.  (Koljonen: "By matching the data from the central law enforcement database...with the data captured by the scanner device, a stolen vehicle, stolen tag or decal, or expired vehicle registration on any automobile in the forward proximity of the police vehicle can be instantly identified." [0023] (not identified in database == no risk; identified in database == presents risk) Level of risk results in different results: "Upon identifying a problem, the computer activates a display in the police vehicle which indicates the location of the suspect automobile relative to the police vehicle, including information identifying whether the vehicle is stolen, the tag is stolen or whether the vehicle registration has expired." [0023])
As for claim 10, Horii teaches a computing device in a vehicle for evaluating contextual risk profiles (Fig. 2), the computing device comprising: a processor (Fig. 6, various processors listed); and a communications subsystem, wherein the computing device is configured to: obtain information about a proximate vehicle (communications shown by arrows in Fig. 6. Imaging sensors (202, 204) in Fig. 1 show the capturing of data of a nearby vehicle); utilize the information to create a risk profile for the proximate vehicle (in the example given in [0015] the identification of a nearby vehicle as "a sports car of a particular make, model, and trim. The autonomous driving system may access information indicating that vehicles of that particular make, model, and trim typically drive aggressively, with sudden accelerations and decelerations."); and based on the risk profile, initiate an action at computing device (example given in [0015]: "The autonomous driving system may then predict that the sports car has a likelihood of suddenly decelerating. In response, the autonomous driving system may adopt a defensive driving profile and decide to slow down, increasing the following distance between the autonomous vehicle and the sports car and reducing the likelihood of an accident." See blocks [712] and [714] in Figure 7.).
Horii does not specifically teach the information comprising a maintenance history or a license plate expiration date. However, Koljonen also teaches: a method for evaluating contextual risk profiles at a computing device in a vehicle, (Fig. 1) the method comprising: 
obtaining information about a proximate vehicle (proximate vehicle: a vehicle  passing a patrol vehicle (Fig. 4),[0020]), the information comprising [a] license plate expiration date; ( "More specifically, the scanner 20 is adapted to obtain vehicle registration data encoded in a vehicle registration renewal decal 32 attached to the license tag 30 on the rear of all automobiles. In the preferred embodiment, a microchip is embedded within the vehicle registration renewal decal 32 and is programmed with all relevant registration data pertaining to the automobile and automobile owner." [0020]) 
utilizing the information to create a risk profile for the proximate vehicle; ([0023]) 
and based on the risk profile, initiating an action at the computing device. ([0023] action is activating a display.)
It would have been obvious to one of ordinary skill at the time of the effective filing date of the application to have added the information gathering system of Koljonen to the autonomous vehicle control system of Horii. The motivation would be to add a risk factor based on the responsibility of the driver.
As for claim 12, Horii, as modified by Koljonen, teaches wherein the information further comprises one or more of a vehicle make, a vehicle model, emission history, driver information, or a vehicle condition. (Horii: [0020] (make, model, physical characteristics, emissions); load rolling around in back [0016])
As for claim 14, Horii, as modified by Koljonen, teaches wherein the vehicle is an autonomous vehicle, and wherein the action comprises increasing a following distance. (Horii: "The autonomous driving system 200 then makes driving decisions based on the predicted on-road events. For example, the autonomous driving system 200 may slow the autonomous vehicle 102 as to increase the gap between the autonomous vehicle 102 and the neighboring vehicle 110."[0025]).
As for claim 15, Horii, as modified by Koljonen, teaches wherein the vehicle is an autonomous vehicle, and wherein the action comprises changing lanes.  (Horii: "As another example, the autonomous driving system 200 may execute a lane change from lane 104b to lane 104a as to provide a safer distance between the autonomous vehicle 102 and the loose, exposed cargo 114 on the neighboring vehicle 112."[0025])
As for claim 16, Horii, as modified by Koljonen, teaches wherein the vehicle is an autonomous vehicle, and wherein the action comprises allowing the proximate vehicle to pass.  (Horii: "For example, the autonomous driving system 200 may slow the autonomous vehicle 102 as to increase the gap between the autonomous vehicle 102 and the neighboring vehicle 110. This will provide more room to allow the sports car 108 to navigate safely between the autonomous vehicle 102 and the neighboring vehicle 110, should that predicted on-road event transpire."[0025])
As for claim 17, Horii, as modified by Koljonen, teaches wherein the action comprises alerting a driver if the risk profile exceeds a threshold risk.  (Koljonen: "By matching the data from the central law enforcement database...with the data captured by the scanner device, a stolen vehicle, stolen tag or decal, or expired vehicle registration on any automobile in the forward proximity of the police vehicle can be instantly identified." [0023] (not identified in database == no risk; identified in database == presents risk) Level of risk results in different results: "Upon identifying a problem, the computer activates a display in the police vehicle which indicates the location of the suspect automobile relative to the police vehicle, including information identifying whether the vehicle is stolen, the tag is stolen or whether the vehicle registration has expired." [0023])
As for claim 19, Horii teaches a computer readable medium for storing instruction code for evaluating contextual risk profiles (See paragraphs [0075]-[0078]), which when executed by a processor of a computing device in a vehicle cause the computing device to: obtain information about a proximate vehicle (Fig. 7, steps (702-706));
utilize the information to create a risk profile for the proximate vehicle (Fig 7, steps (708-710) ( also see in the example given in [0015] the identification of a nearby vehicle as "a sports car of a particular make, model, and trim. The autonomous driving system may access information indicating that vehicles of that particular make, model, and trim typically drive aggressively, with sudden accelerations and decelerations."));
and based on the risk profile, initiate an action at computing device (Fig. 7, steps (712-714) (also see example given in [0015]: "The autonomous driving system may then predict that the sports car has a likelihood of suddenly decelerating. In response, the autonomous driving system may adopt a defensive driving profile and decide to slow down, increasing the following distance between the autonomous vehicle and the sports car and reducing the likelihood of an accident.").
Horii does not specifically teach the information comprising a maintenance history or a license plate expiration date. However, Koljonen also teaches: a method for evaluating contextual risk profiles at a computing device in a vehicle, (Fig. 1) the method comprising:
obtaining information about a proximate vehicle (proximate vehicle: a vehicle  passing a patrol vehicle (Fig. 4),[0020]), the information comprising [a] license plate expiration date; ( "More specifically, the scanner 20 is adapted to obtain vehicle registration data encoded in a vehicle registration renewal decal 32 attached to the license tag 30 on the rear of all automobiles. In the preferred embodiment, a microchip is embedded within the vehicle registration renewal decal 32 and is programmed with all relevant registration data pertaining to the automobile and automobile owner." [0020]) 
utilizing the information to create a risk profile for the proximate vehicle; ([0023]) 
and based on the risk profile, initiating an action at the computing device. ([0023] action is activating a display.)
It would have been obvious to one of ordinary skill at the time of the effective filing date of the application to have added the information gathering system of Koljonen to the autonomous vehicle control system of Horii. The motivation would be to add a risk factor based on the responsibility of the driver.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horii, as modified by Koljonen as applied to claims 1 and 10 above, and further in view of US Pub US 2013/0058531 (Hedley et al., hence Hedley).
As for claim 2, neither Horii nor Koljonen teach wherein the obtaining the information comprises: obtaining a visual image of a license plate of the proximate vehicle.  However, Hedley teaches wherein the obtaining the information comprises: obtaining a visual image of a license plate of the proximate vehicle.   (Hedley: "The toll management computer 12 includes an image acquisition module 24 configured to detect the presence of a vehicle, acquire one or more images of the vehicle, and forward the image(s) to an image-processing module 25 for further processing."[0041]) using optical character recognition on the license plate to find a vehicle registration; ([0048]-[0049]) and performing a database query based on the vehicle registration.  ("The toll management computer 12 communicates with external systems 34....external systems 34 include...vehicle registration authorities 40…"[0070] (use of system to tag cars with expired license plates [0072]))
It would have been obvious to one of ordinary skill at the time of the effective filing date of the application to have added the license plate optical recognition system of Hedley to the autonomous vehicle control system of Horii and to the license plate data system of Koljonen. The motivation would be incorporate vehicles without smart license plates into the system.
As for claim 11, which parallels claim 2, the same argument for rejection holds as for claim 2. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horii, as modified by Koljonen, as applied to claims 8 and 17 above, and further in view of US 2016/0375900 (Laur et al., hence Laur).
As for claim 9, neither Horii nor Koljonen specifically mention identifying where the other vehicle is when alerting the driver. However, Laur teaches wherein the alerting the driver comprises identifying a location of the proximate vehicle. (Fig. 1, warnings. Also paragraphs [0020]-[0021]: "for example, a visible warning device such as ... a highlighted region of a reconfigurable display ... "[0021])
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the alert system of Laur to the autonomous vehicle control system of Horii, as modified by the warning system of Koljonen. The motivation would be to give more information to the driver.
As for claim 18, the same argument for rejection holds as for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register, Vol. 84, No. 4, Jan. 7 2019.